Citation Nr: 0906136	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-23 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, claimed as chondromalacia.

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from November 1989 to April 1990.  Her records indicate that 
she served in the Army National Guard from August 1989 to 
February 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In her July 2007 substantive appeal (VA Form 9), the 
appellant requested a BVA hearing at a local VA office before 
a member of the Board.  Subsequently, in an October 2007 
statement, the appellant indicated that she would cancel her 
BVA hearing request if she were afforded a VA examination.  
Then, in a May 2008 statement, she stated that she was 
waiving her personal hearing that was scheduled because more 
evidence was being requested, but that she may request 
another hearing after that evidence was evaluated if she did 
not agree with the decision.  A DRO Conference Report dated 
in January 2009 attempted to clarify whether or not a hearing 
was requested.  The appellant's representative responded that 
a hearing was not requested and that the appellant's case 
should be forwarded to the Board.  Therefore, the appellant's 
request for a hearing on her appeal is considered withdrawn.  
See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2008).

In her August 2006 notice of disagreement (NOD), the 
appellant referred to personal assault during service.  
However, it is unclear as to whether she is pursuing service 
connection for this matter.  As such, it is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 2002 & Supp. 2008); see Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson 
v. Brown, 7 Vet. App. 466, 469-70 (1995) ("an individual who 
has served only on active duty for training must establish a 
service- connected disability in order to achieve veteran 
status"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  
Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24).

In this case, the appellant's service consisted of a period 
of active duty for training in the Army National Guard from 
November 1989 to April 1990 and further service in the 
National Guard until February 1994.  In a June 2006 response, 
the NPRC confirmed that the appellant's only active service 
was for training purposes (ACDUTRA only).  However, her 
current service connection claims to do not stem from her 
period of ACDUTRA.  Accordingly, service connection may only 
be granted for disability resulting from an injury incurred 
or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 
101(24).  In this regard, the Board observes a June 1992 
incident report, filed by the appellant, noting that she hurt 
her right knee when she fell down the stairs at her unit.  
The appellant also submitted a September 1991 MRI report 
stating that she had small joint effusion of the right knee 
with no evidence of meniscal tear or ligament disruption.  In 
addition, the appellant's September 1993 separation 
examination noted that she had slight right knee effusion.  
The appellant also reported knee problems on her September 
1993 report of medical history. 

However, it is unclear whether the incident described in the 
appellant's June 1992 incident report or the injury noted on 
the September 1991 MRI report occurred during a period of 
INACDUTRA.  As such, the RO should contact the appellant's 
National Guard Unit and any other appropriate source to 
attempt to verify any periods of INACDUTRA.  If it is 
confirmed that this injury did occur on a period of 
INACDUTRA, the appellant should be afforded an appropriate VA 
examination to determine the nature and etiology of any knee 
disorder that may be present. 

Lastly, given that the appellant has claimed that her 
bilateral hip disorder is secondary to her bilateral knee 
disorder, the Board finds the issue of entitlement to service 
connection for a bilateral hip disorder to be inextricably 
intertwined with the claim for service connection for a 
bilateral knee disorder.  Harris v Derwinski, 1 Vet. App. 80 
(1991).  As such, the resolution of this issue must be 
deferred upon the completion of the development and 
adjudication requested below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
appellant's National Guar unit, the 
National Personnel Records Center (NPRC), 
the Records Management Center (RMC), or 
any other appropriate facility to request 
the complete service records of the 
appellant for her full period of service 
in the National Guard, as well as any 
other appropriate records repository to 
which pertinent service records may have 
been sent.  Specifically, the RO should 
request verification of the dates the 
appellant served for each period of active 
duty for training and inactive duty for 
training.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  

2.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing their 
efforts, any responses received, and the 
results of their requests.  If no response 
has been received, the RO should so state 
in its report.  This report is then to be 
added to the claims folder.

3.  If it is verified that the appellant's 
knee injury occurred during a period of 
INACDUTRA, she should be afforded an 
appropriate VA orthopedic examination to 
determine the nature and etiology of any 
knee or hip disorders that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the September 
1991 MRI report, the June 1992 incident 
report and the appellant's service 
treatment records.  The VA examiner should 
then indicate whether it is at least as 
likely as not that the veteran has a 
current knee or hip disorder that is 
causally or etiologically related to her 
symptomatology during INACDUTRA or is 
otherwise related to service.  This should 
include whether any hip disorder found is 
secondary, that is caused or aggravated 
by, any diagnosed knee disorder. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




